DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to teach “writing a first location information set of historical data stored in the storage device into a memory when a device is restarted, wherein the historical data and location information corresponding to the historical data are stored in a same log in the storage device correspondingly, and the first location information set is used to represent a set of data location information; writing location information of update data stored corresponding to the update data in the storage device into the memory if there is the update data in the storage device; generating, according to the first location information set and the location information of the update data, a second location information set in the memory, and storing the second location information into the storage device; and in response to a trigger condition being reached, generating an updated location information set according to current location information that existed in the memory, and storing the updated location information set into the storage device, wherein the trigger condition comprises that a number of writing operations occurred exceeds a predetermined threshold, and wherein the current location information that existed in the memory comprises location information before the trigger condition is reached and location information of new data..”
The most relevant prior art of record, Miyamoto et al (U.S. 2010/0205353) teaches the idea of loading a management table from nonvolatile memory into DRAM at the time of start-up, Chakrabarti et al (U.S. 2015/0261463) teaches using a snapshot to rollback system data during restart following a crash. 
However, the prior art, alone or in combination, does not teach the claimed limitations in claims 1, 8, and 15 as a whole. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 8, and 15.
Claims 2-7, 21, 9-14, 16-19 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHOA D DOAN/Primary Examiner, Art Unit 2133